Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,773,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘185 commonly recite a system for in-line blending of liquids comprising at least one liquid solution, a second solution, a T-joint for mixing and preparing or supplying a buffer solution from the other solutions, at least one low pressure pump, and a high pressure pump, differing only regarding details of containers or supplies for the solutions. It would have been obvious to the skilled artisan to have provided such containers or supplies with the other system components, to establish a more complete solution preparation system for use with chromatographic procedures.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,926,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘191 commonly recite a system for in-line blending of liquids comprising at least one liquid solution, a second solution, a T-joint for mixing and preparing or supplying a buffer solution from the other solutions, at least one low pressure pump, and a high pressure pump, differing only regarding details of containers or supplies for the solutions. It would have been obvious to the skilled artisan to have provided such containers or supplies with the other system components, to establish a more complete solution preparation system for use with chromatographic procedures.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the 1st clause, “the first solution” lacks antecedent basis and is inconsistent with initial recitation of “mixing at least one first solution”; in the high pressure pump clause, it is unclear whether “delivering” refers to the “buffer solution”; and “mixing the first solutions” is again inconsistent with initial recitation of “mixing at least one first solution” (i.e. initial recitation of either a solution (singular) or solutions (plural).
In claim 2, “mixing the first solutions” is again inconsistent with initial recitation of “mixing at least one first solution” (i.e. initial recitation of either a solution (singular) or solutions (plural).
In claim 3, it is unclear whether the listed alternatives refer to “acid” and “base” as solutions.
In claim 5, it is unclear how the second control mechanism of “the flow rate of the at least one first solution” is separate and distinct from the first control mechanism of “the flow rate of the at least one first solution supplied by the at least one low pressure pump”; and it is unclear whether the narrative phrase “a flow rate of the high pressure pump determines concentration of the buffer solution” refers to one or more structural components or one or more features of the control system.
In claim 6, “the buffer solution received” lacks antecedent basis, being inconsistent with “collecting the buffer solution” in claim 1, and “characteristics” is inconsistent with “at least one sensor” ( “measure at least one characteristic” is suggested which would be supported by paragraph [0017] of the Specification).
In claim 9, in the 1st clause, “the first solution” lacks antecedent basis and is inconsistent with initial recitation of “mixing at least one first solution”; in the high pressure pump clause; and “mixing the first and second solution” is again inconsistent with initial recitation of “mixing at least one first solution” (i.e. initial recitation of either a solution (singular) or solutions (plural).
In claim 10, “mixing the first solutions” is again inconsistent with initial recitation of “mixing at least one first solution” (i.e. initial recitation of either a solution (singular) or solutions (plural).
In claim 11, it is unclear whether the listed alternatives refer to “acid” and “base” as solutions.
In claim 13, it is unclear how the second control mechanism of “the flow rate of the at least one first solution” is separate and distinct from the first control mechanism of “the flow rate of the at least one first solution supplied by the at least one low pressure pump”; and it is unclear whether the narrative phrase “a flow rate of the at least one first solution and a flow rate of the high pressure pump determines concentration of the buffer solution” refers to one or more structural components or one or more features of the control system.
In claim 14, “the buffer solution received” lacks antecedent basis, being inconsistent with “collecting the buffer solution” in claim 1, and “characteristics” is inconsistent with “at least one sensor” ( “measure at least one characteristic” is suggested which would be supported by paragraph [0017] of the Specification).
In claim 17, it is unclear whether “for supplying the respective initial solutions to the T-joint is a second function performed by the “liquid supply”, or describes location and operability of the liquid supplies; “the remaining liquid supplies” lacks antecedent basis, being inconsistent with initial recitation of only “at least two initial solutions”, thus optionally there being only a single solution and respective liquid supply having a pump and thus only one or more solution and liquid supply not having a pump; and “from each of the liquid supply which has no pump or the liquid supply which has a pump” is inconsistent with preceding recitations of there being optionally “one or more” (singular or plural) of supplies having a pump and optionally “one or more” (singular or plural) of supplies lacking a pump.  
In claim 18, “the first solutions” and “the second solution” each lacks antecedent basis, being inconsistent with recitations of “at least two initial solutions” and “buffer solution” in claim 17. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al patent 5,180,487 (Saito) in view of Saxena patent 4,840,730, Baldwin et al patent 4,311,586 (Baldwin) and Yang et al patent 5,253,981 (Yang). 
For each of independent claims 1 and 9, Saito discloses a chromatography system (see chromatographic column 24) and system for performing inline blending of liquids comprising: 
at least one chromatographic column 14 (column 3, lines 22-31);
a T-joint (intersection of the line downstream of for preparing a mixed solution by mixing at least one first liquid capable of forming a solution 22 (see discussion of “liquified carbon dioxide exhibiting solubility with respect to solutes”-column 1, lines 20-30 and column 4, lines 10-12) and a second solution 34 (see column 4, lines 18-19 “modifier solvent”), 
wherein the T-joint receives the second solution from a solution supply unit 36 connected to the T-joint , 
the T-joint is connected to the solution supply unit using at least one direct connection tube (see figure 1 concerning flow line connections) with disclosure of the flow lines being “piping” (column 4, lines 24-26),  having “preheating coil” (column 4, lines 49-51) and (“cooling coil” 30b) and forming a circulating “loop” (column 4, lines 54-57) all suggesting the flow lines as comprising “tubing”, and 
wherein the T-joint is connected through a check valve 28 to a further solution supply unit 24 for supplying the first solution;
at least one low pressure pump 30 for supplying the at least one first solution into the T-joint; and
a downstream or further high pressure pump 10 for collecting the mixed solution, facilitating a recirculating flow through the chromatographic column and delivering to a chromatography apparatus comprising a chromatographic column 14.
Applicant is cautioned that the particular liquids or solutions being handled by the claimed system components are of limited patentable weight for the instant apparatus or system claims. The applied prior art is capable of or operable for mixing a wide array of first and second solutions to obtain a buffer solution, for performing chromatographic separations.
The claims firstly differ by requiring that the mixed solution constitutes a “buffer” solution. Saxena teaches mixing of at least three solutions having properties of buffering the solution mixture produced, by control of pH for tailoring a solution mixture for use in downstream chromatographic operations (see particularly column 1, line 50-column 2, line 3 and column 5, lines 47-54, concerning providing a controlled gradient of solution composition which controllably varies over time for gradient chromatography). 
It would have been obvious to one of ordinary skill in the chromatographic art to have modified the Saito system by adding an additional solution source and supply of solution to mix with the supercritical liquid solution and with a buffer solution, as taught by Saxena, in order to optimize separation of components by the chromatographic process employed, by providing a controlled gradient of solution composition which controllably varies over time for gradient chromatography.
The claims secondly differ by requiring the downstream or further pump for collecting and mixing being a high speed pump. Baldwin teaches a system for in-line blending of solutions and employing the solutions in chromatography apparatus having initial pumping devices for metering the solutions and a downstream, further high pressure pump (see especially column 8, lines 15-21 and 42-53). 
It would have been additionally obvious to one of ordinary skill in the chromatographic art to have modified the Saito system by replacing the downstream, further pump, with a high pressure pump, as taught by Baldwin, to enable high pressure liquid chromatography to be performed, maintain the supercritical carbon dioxide to be maintained in a liquid state during chromatography at a controlled, consistent high total flow rate and pressure.
The claims thirdly differ by requiring the system being characterized in that said T-joint includes a configuration for mixing the first solutions and the second solution. Yang teaches in-line mixing of at least three solutions for employment in chromatographic operations in a T-type joint, having a magnetic, stirring or mixing configuration for mixing the solutions (see mixing unit 170-column 6, lines 62-65, with column 12, lines 38-59 teaching mixing unit structure including magnetic mixing bar 416 for better mixing in a smaller mixer volume). 
It would have been additionally obvious to one of ordinary skill in the chromatographic art to have modified the Saito system by replacing the downstream, further pump, with a high pressure pump, as taught by Yang, in order to obtain a more consistent, homogenous buffered solvent mixture, to facilitate consistent efficiency and efficacy of the chromatographic separation operation performed.
For claims 2 and 10, Yang specifically teaches the mixing configuration being a magnetic stirring device or mixer (see mixing unit 170-column 6, lines 62-65, with column 12, lines 38-59 teaching mixing unit structure including magnetic mixing bar 416 for better mixing in a smaller mixer volume).  
For claims 3 and 11, Saxena teaches solutions being mixed to include salt solutions (column 9, lines 45-50) to facilitate concave or convex gradients being established for the chromatographic structure receiving the solutions to achieve superior separation between closely eluting or unresolved components (column 9, lines 37-43).
For claims 4 and 12, Saito also discloses a control system for controlling the operation of the at least one low pressure pump 30 (column 5, lines 42-46).
For claims 5 and 13, Saito also discloses regulating the flow of liquid through the first low pressure pump and also flow rate of the liquid or solution in a second embodiment so as to maintain a constant flow by a back-pressure regulator 48 , thus mechanical controller 48 (column 5, lines 50-52 and column 6, lines 36-64).
Recitation of “a flow rate of the high pressure pump determines concentration of the buffer solution” is given little patentable weight, since no corresponding further system limitation concerning any additional component or component feature is defined in the claim.
For claims 6 and 14, Baldwin also teaches at least one detector or sensor 12 for measuring flow rate characteristics of the mixed buffer solution (column 8, lines 30-42).
For claims 6-8 and 14-16, Yang further teaches recirculation of mixed buffer solution from the output of chromatographic columns 10 and 11 through sensor or detector 40 so as to detect solution characteristics including conductivity (column 6, lines 11-25) and teaches that detection of mixed solutions employed in chromatographic systems to detect mixed liquid solution pH and conductivity with pH meter and conductivity meter is well known for system where the liquid composition varies over time such as with gradient chromatography systems.
		ALLOWABLE SUBJECT MATTER
Claims 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 17 would distinguish over all of the prior art in view of the combination of limitations and in particular reciting a liquid supply for each of at least two initial solutions, for respectively supplying initial solutions to a T-joint having a configuration for mixing the individual solutions in which one or more of the liquid supplies has a pump and one or more other of the liquid supplies has no pump, and wherein the T-joint is connected to the one or more of liquid supplies having no pump by at least one direct connection tube and the T-joint is connected to through a check valve to the one or more of the liquid supplies having a pump. 
The closest prior art constitutes Hellinger patent 4,990,250 which teaches a system for mixing of plural solutions that may either all have pumps or all lack pumps and mixing of the solutions in a complex mixing structure that may comprise a mixing tee to create a buffered solution which is delivered to a chromatographic column. 
The prior art applied to claims 1-16 including Saito, Yang, Baldwin and Saxena also does not suggest the distinguishing combination of limitations in claim 17. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hellinger is of interest for teaching a system for mixing of plural solutions that may either all have pumps or all lack pumps and mixing of the solutions in a complex mixing structure that may comprise a mixing tee to create a buffered solution which is delivered to a chromatographic column. 
In addition, De Lamotte patent 7,138,051 is also of interest for a system for creating a mixed buffer solution for employment in chromatography. Skudas US PGPUBS Documents 2013/0280788 and 2014/0251911 are of interest for teaching chromatographic systems employing pumps and columns in parallel with flow control for facilitating continuous flow through the system, thus of particular interest with respect to claims 5 and 13.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/12/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778